DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 10-13, 17, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daley et al. (US Pub. No. 2014/0323036).
Consider claim 11. Daley et al. teaches a system for synchronized media playback, the system comprising: a hardware processor of a media playback device (para. 0062 describes a processor for an electronic device), wherein the hardware processor: determines that the media playback device in a media playback group has been selected as a leader playback device, wherein a remaining media playback device 
Consider claim 12. Daley et al. teaches the system of claim 11, wherein the media playback device is selected as the leader playback device based on leadership metrics from each media playback device in the media playback group (para. 0038 describes a new master device calculating a new latency value and a new system clock offset value with the previous master device via a series of network latency pings and calculations).
Consider claim 13. Daley et al. teaches the system of claim 11, wherein the hardware processor further connects to a communications network, wherein the media playback device is associated with the media playback group that includes a plurality of media playback devices (para. 0024 describes establishing “group play” of audio for all electronic devices within in predetermined range can sync to the master device to receive audio for output).
Consider claim 17. Daley et al. teaches the system of claim 11, wherein the media playback device is selected as the leader playback device based on a comparison of a measure of quality of a data connection of one media playback device in the media playback group with the communications network and a measure of quality of a data connection of another media playback device in the media playback group with the communications network (para. 0033 describes confirming the playback sync or audio file based on the data connection of the electronic devices and comparing the master elapse playback time to its own elapsed playback time against a predetermined threshold amount).
Consider claim 18. Daley et al. teaches the system of claim 11, wherein the media playback device and the remaining media playback device each include a respective record indicating membership in the media playback group (para. 0023 describes the electronic devices establishing a connection using a unique identifications).
Consider claim 20. Daley et al. teaches the system of claim 11, wherein the clock offset is determined based on a round- trip-time (RTT) between the leader playback 
Consider claim 21. Daley et al. teaches all claimed limitations as stated above. Daley et al. further teaches a non-transitory computer-readable medium comprising computer-executable instructions that are executed by a processor (para. 0062 describes a processor interfacing with the memory to execute the operating system).
Claims 1-3 and 7-10 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (US Pub. No. 2014/0323036) in view of Millington (US Pub. No. 2007/0038999).
Consider claim 19. Daley et al. teaches all claimed limitations as stated above, except transmitting the media stream to the follower playback device in a sequence of timestamped data packets.
However, Millington teaches transmitting the media stream to the follower playback device in a sequence of timestamped data packets (para. 0099 describes providing the media stream to the follower playback device in a sequence of timestamped data packets).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to transmit the media stream to the follower playback device in a sequence of timestamped data packets, in order to maintain synchrony among a plurality of devices as suggested in the prior art.
Claim 9 is rejected using similar reasoning as corresponding claim 19 above.

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484